DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Nomugi Tomoyori on 02/04/2022.  
	The claims have been amended as follow:
The respective subject matter of claims 7 and 8 are incorporated into base claims 1 and 9.  Therefore, claims 7 and 8 are now canceled. 
  
Claim 1.  A fibrous body accumulating device, comprising:
	a drum having an opening for releasing a material containing fibers, and the drum being configured to rotate about a central axis; [[and]]
	a first dispersion member disposed in the drum at a position vertically lower than a position of the central axis, and the first dispersion member being configured to disperse the material in the drum when the drum rotates, the first dispersion member being spaced apart from an inner peripheral surface of the drum such that a prescribed gap is formed between the inner peripheral surface of the drum and the first dispersion member; and
	a second dispersion member disposed in the drum and at a position vertically lower than a position of the central axis, and the second dispersion member being configured to disperse the material in the drum, wherein
	the first dispersion member and the second dispersion member are spaced apart from an inner peripheral surface of the drum, and
D1 > D2, where a separation distance between the first dispersion member and the inner peripheral surface of the drum is D1, and a separation distance between the second dispersion member and the inner peripheral surface of the drum is D2.
Claim 7. (Canceled)
Claim 8. (Canceled)

Claim 9.   A fibrous body accumulating device, comprising:
	a drum having an opening for releasing a material containing fibers, and the drum being configured to rotate about a central axis; [[and]]
	a first dispersion member disposed in the drum at a position vertically lower than a position of the central axis, and the first dispersion member being configured to disperse the material in the drum when the drum rotates, the first dispersion member being spaced apart from an inner peripheral surface of the drum such that a prescribed gap is formed between the inner peripheral surface of the drum and the first dispersion member;
	a second dispersion member disposed in the drum and at a position vertically lower than a position of the central axis, and the second dispersion member being configured to disperse the material in the drum, wherein
	the first dispersion member and the second dispersion member are spaced apart from an inner peripheral surface of the drum, and
	D1 > D2, where a separation distance between the first dispersion member and the inner peripheral surface of the drum is D1, and a separation distance between the second dispersion member and the inner peripheral surface of the drum is D2; and
a molding section molding an accumulation formed by the fibrous body accumulating device.  

Allowable Subject Matter
Claims 1-3, 5-6, and 9 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:   A fibrous body accumulating device, comprising a drum having an opening for releasing a material containing fibers, and the drum being configured to rotate about a central axis; a first dispersion member disposed in the drum at a position vertically lower than a position of the central axis, the first dispersion member being spaced apart from an inner peripheral surface of the drum such that a prescribed gap is formed between the inner peripheral surface of the drum and the first dispersion member; and
	a second dispersion member disposed in the drum and at a position vertically lower than a position of the central axis, and the second dispersion member being configured to disperse the material in the drum, wherein
	the first dispersion member and the second dispersion member are spaced apart from an inner peripheral surface of the drum, and
	D1 > D2, where a separation distance between the first dispersion member and the inner peripheral surface of the drum is D1, and a separation distance between the second dispersion member and the inner peripheral surface of the drum is D2.

Claims 2-3 and 5-6 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well.

Claim 9 is allowed, because the prior art does not disclose or suggest:  A fibrous body accumulating device, comprising a drum having an opening for releasing a material containing fibers, and the drum being configured to rotate about a central axis; a first dispersion member disposed in the drum at a 
	a second dispersion member disposed in the drum and at a position vertically lower than a position of the central axis, and the second dispersion member being configured to disperse the material in the drum, wherein
	the first dispersion member and the second dispersion member are spaced apart from an inner peripheral surface of the drum, and
	D1 > D2, where a separation distance between the first dispersion member and the inner peripheral surface of the drum is D1, and a separation distance between the second dispersion member and the inner peripheral surface of the drum is D2; and
a molding section molding an accumulation formed by the fibrous body accumulating device.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on December 31, 2021 have been considered.
In view of the arguments and amendment to the claims, claim rejections under 35 U.S.C. 112, set forth previously have been withdrawn.  All remaining claimed features have been clearly defined and have support in the specification.  Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (2015/0275430 A1) in view of Menke et al. (2016/0222585 A1).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748